Title: From George Washington to Brigadier General Samuel Holden Parsons, 23–25 April 1777
From: Washington, George
To: Parsons, Samuel Holden



Dr Sir
Morris Town April 23d[-25] 1777.

I this morning received your favor of the 15th Instant. One of the Detachments you mention, I presume was that under Lieutt Colo. Butler, who arrived here the latter end of last Week. The Other has probably stopped at Pecks Kills agreable to directions lately transmitted General McDougal, till further Orders. This I was induced to direct, ’till the designs of the Enemy became unfolded and so apparent, that they cannot be misunderstood. You will not remit your exertions in forwarding the Men, as fast, as circumstances will admit. No time is to be lost; the exigency of our Affairs having been never more pressing, nor requiring more strenuous efforts than at present. The lanquor & Supineness that have taken place, but too generally, of late, are truly mortifying, and are difficult to be accounted for. All agree our claims are righteous and must be supported; Yet all, or at least, too great a part among us, withold the means, as if providence, who has already done much for us, would continue his gracious interposition & work Miracles for our deliverance without troubling ourselves about the matter. Previous to the receipt of yr Letter Governor Trumbull had informed me, of the expedient he and his Council had been obliged to recur to, for making up their Quota. I lame⟨nt⟩ the occasion, making such a Step necessary, but I trust, it will furnish the Men intended to be raised by it, and that ’ere the time expires for which they are to be drafted by the assiduity of the Officers Most of them may be engaged

for the War. At any rate, Our situation made something of the sort proper and perhaps policy would not suffer more to be attempted.
In respect to cloathing the drafts, much may be said for & agt it—the Consideration of it brings on many difficulties. To cloathe Men who will be at liberty to leave the service the next day, provided others are sent by their Towns, or procured by themselves to take their place, wd be attended with much public Injustice—Farther, their time of service after they are drafted, supposing they are not relieved, differs intirely from that intended by Congress, & which might have lead to an allowance of Cloathes—However as the Troops who engage during the War or for 3 yrs are to receive a suit of Cloathes annually from the Continent, or 20 Dollrs in lieu of them, if the other Objection did not exist, I shd incline to think, that those Men shd have the same, or at least a compensation in some degree proportioned to their service; but even this I deliver as matter of Opinion—As the other Object[i]o[n] remains & seems to me of considerable weight, I do not know what can be done. If cloathes are not given, it might induce them to inlist, to obtain them—If they are, it might in some measure prevent it, or their exertions & the interest of their friends to get others to fill their places & for the War: But upon every principle, If they shd be allowed, provision shd be made to insure their certain return & delivery before they shd be permitted to depart—this is to be understood to respect such as are redeemed by others. In a Word, it is a matter I do not conceive myself authorized to determine or to give any direction about—Nor do I know how Congress wd or cd consider it, as their takg it up & passg a Reso[lu]t[io]n in favr of the measure, wd imply their approbat[i]o[n] of a Mode of service inconsistent with their present plan of War.
As to Armg the drafts, If they have not good Ones of their own, and the State cannot furnish them, they must be supplied with those belonging to the public. But I must observe, that you cannot be too carefull in takeing proper & the most exact Accounts of all you deliver & to what Officers; And to prevent, in future, the scandalous abuses arising from embezzlement & Other dirty Causes, All Arms under the latter denomination with their Accoutrements, are to be stamped, with the Words, United States on the Barrel and such places as will receive the Impression. This is by a Resolve of Congress, & being founded in the most evident necessity, must be minutely attended to. Though we have been fortunate in our late importations, yet we should not be lavish in the unnecessary use of them—All of the old, that are good & serviceable, should be first put into the hands of the Men. the deficiency to be made up with New Ones, & what remain of either should be deposited in some secure place.

The case of the prisoners from N. York and of the Representatives of those who died during their Captivity⟨,⟩ deserves attention. It will be difficult, if not impracticable, to adopt a line of conduct in this instance, by which equal justice will be done to them & to the public; I wish sincerely they could be paid. At present, no mode appears to me better, than for the States to take up the matter and to appoint One or two suitable Members of their Legislatures or Council to receive & pay their claims, who should make it an invariable Rule where the Claimants are alive, to admit none but such as have an Affidavit annexed to them, setting forth when & where they were captured—when released, to what Company & Regiment they belonged, and that he had received no pay or satisfaction from the United States for the Time they were in Captivity. In like manner, where claims are made by the Representatives of the Soldiers who dyed in Captivity, they should make Oath when & where their predecessors were taken—of the Companies & Regiments in which they were—of the time they died according to the best information they had obtained & that they had received no satisfaction for the Pay becoming due to their predecessors between the day they were captured & that of their death. Such precautions, will probably prevent Injustices to the public, and may have a tendency, to oblige Officers to refund, who had drawn such pay. In this business claims for Rations will be inadmissible.
The proposed Exchange of the Tories, if agreed to by the Enemy & effected, would involve some consequences of an important nature, and such, as I think at this time, should be avoided.
By the Returns it appears, that but little progress has been made in Voluntary inlistments since the last you transmitted. the conduct of Cols. C. Webb & Chandler is reprehensible. that of the former is extremely so. Under pretence of having inlisted a great proportion of his Regiment, about two thirds, he long since Obtained an Order for their Arms and this by a representation through his Son, which he must have known to have been unjust and void of candour.
You will by the Resolve of Congress transmitted in my last perceive, that your powers are competent to the punishment of offenders in the Military line who have been or shall be convicted in the State in which you command, and therefore, it will be unnecessary for you to send any more Sentences for my confirmation or orders for their execution.
April 25th. I just now received your favour of the 22nd by Doctor Leonard. The case of Robert Thompson I leave entirely with you. he seems to have been an active instrument in the Hands of the Enemy, and I doubt not, has injured us much; However if more advantage can be derived, to the public by pardonning than punishing him and as we should not introduce Capital executions too frequently and there

have been several of late, you will consider the matter, and ultimately determine respecting him, as to you shall seem right in Justice & policy.
The Troops to serve ’till the first of January should be innoculated, I think, as early as possible; Whilst they have the disorder, they can guard the Stores; afterwards it will be necessary most probably to have Others. As to clothing them, you have my sentiments in a preceding part of my Letter. I have this minute received some information, which seems to corroborate what the Tories have said of the Enemy’s designs against the Magazines at Danbury. I therefore desire you will order all the Men drafted in your State for this year, to be collected and innoculated there, that the circumstances and situation of the place will possibly admit, that they may protect the Stores. you will apply to Doctr Foster and other physicians in Continental pay to promote the business and their recovery by every means in their power & not to withhold necessary medicine for the purpose.
I have sent by favor of Colo. Willm Lee, Two Thousand Dollars, agreable to your request; You will keep proper Accounts of the expenditure in order to settle with the paymaster General at a future day. I am Dr Sr with great esteem &c.
